Citation Nr: 0715464	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-44 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Louisville, Kentucky.

Although the veteran requested a hearing before the Board, he 
submitted a written statement in January 2005 indicating that 
he no longer wanted a hearing.  His request for a Board 
hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for bilateral peripheral neuropathy of the lower 
extremities as a result of exposure to Agent Orange while 
serving in the Republic of Vietnam.  In support of his claim, 
he submitted a medical record from a private physician, Dr. 
Hardin, which indicates that the veteran has peripheral 
neuropathy secondary to Agent Orange.  This medical record, 
dated September 2002, notes that the veteran reported 
exposure to Agent Orange and burning feet since being 
discharged in 1975.  His neurological examination was 
positive for weakness, tingling, and burning in his feet.  
The diagnosis provided by Dr. Hardin is peripheral neuropathy 
secondary to Agent Orange.  

The Board notes that there is no indication that Dr. Hardin 
reviewed the veteran's claims folder in conjunction with his 
examination of the veteran.  Additionally, Dr. Hardin does 
not provide anything in the way of an explanation for his 
opinion that the veteran's current peripheral neuropathy is 
due to Agent Orange exposure.  Finally, Dr. Hardin noted that 
the veteran reported that he has had burning feet since 1975; 
however, there is no evidence in the veteran's numerous VA 
medical records dating back to 1983 which documents a single 
complaint of burning feet, including a January 1991 Agent 
Orange Registry examination.

Under such circumstances, the Board is not satisfied that Dr. 
Hardin's diagnosis and opinion is sufficient to establish 
service connection for peripheral neuropathy as due to 
herbicide exposure.  However, it is sufficient to trigger 
VA's duty to assist the veteran by providing him with an 
examination for the purpose of evaluating the existence and 
etiology of his current claim.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  As such, the Board concludes that a remand is 
necessary to schedule the veteran for a VA examination.

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy.  Dingess held that VA must provide 
notice of all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the veteran was not 
provided with notice regarding the type of evidence necessary 
to establish a disability rating or effective date.  As these 
questions are involved in the present appeal, such notice 
should be provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2. Schedule the veteran for a VA neurology 
examination to ascertain the existence and 
etiology of any current peripheral 
neuropathy.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should indicate whether the 
veteran has any current peripheral 
neuropathy and provide a diagnosis.  The 
examiner should also provide an opinion as 
to whether it is more likely than not 
(greater than a 50 percent probability), 
less likely than not (less than a 50 
percent probability), or as likely as not 
(50 percent probability) that any current 
peripheral neuropathy is etiologically 
related to the veteran's active military 
service, to include exposure to Agent 
Orange.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



